 

CLIENT: ADVANCE FINANCIAL DATED: OCT. 18, 2016
HARPETH FINANCIAL SERVICES, LLC
1901 CHURCH STREET
NASHVILLE, TN 37203

 

Client engages John R. Cheadle; Jx., and Cheadle | Law
(attorney) as client’s attorney to pursue collection cases against
persons or entities who have failed to pay as agreed.

Client agrees that the compensation of the attorney for hia
services will be:

Out of whatever sums are recovered, pre- or post-judgmént,
whether suit is filed or not, whether payment 1s made te client or
to the attorney, either by settlement, judgment or partial
payments, the attorney shall receive a contingency fee of one-third
(1/3).

Attorney may receive and endorse payments made to the client,
deduct one-third (1/3) fees and remit the balance to the client.

Attorney shall have a lieh for attorney’s fees and costs upon
any recoveries after demand, suit, judgment, settlement, bankruptcy
or arbitration award.

Cliént shall be responsible for the advancement of court cgsats
necessary to file suit, court reporter fees, subsequent executions,
garnishments and post-judgment discovery, including subpoenas duces
feoum., In the event that such costs, disbursements or expenses are
advanced by attorney, he shall he reimbursed from any client
recoveries after calculation of attorney’s contingency fee, There
shall be no fee due attorney for copying costs, long distance
telephone charges, postage, credit bureau reports, or other typical
office costs.

=

Case 3:17-cv-01394 Document 65-1 Filed 01/22/19 Page 1 of 2 PagelD #: 842

 
 

In the event that a bankruptcy is filed by the debtor in a
matter placed with attorney, attorney will file any necessary
proofs of claim for the client and will monitor the bankruptcy.
Attorney’s fee in such bankruptcy matters will be on a contingency
of forty (40%) percent.

Any counter-claims will be defended on an hourly basis.

Attorney shall exercise his best efforts in seeking the
recovery of any files placed.

Client acknowledges that attorney makes no guaranty regarding
the outcome or success with regard to client’s matters. Attorney
does not have or hold any power to guarantee any certain outcome in
favor of client.

ADVANCE FINANCIAL
HARPETH FINANCIAL
SERVICES. LLG

ve Mert, bres fo

AZ. a

JOHN R. CHEADLE, OR.
CHEADLE | LAW

 

De

Case 3:17-cv-01394 Document 65-1 Filed 01/22/19 Page 2 of 2 PagelD #: 843

 
